Citation Nr: 0605895	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  99-14 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for low back strain 
and, if so, whether service connection is now warranted.

2.  Entitlement to service connection for lumbar disc 
disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served in active duty from January 1963 to March 
1969.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a December 1997 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Appeal to the Board was 
perfected.

The claim for service connection for lumbar disc disease and 
the reopened claim for service connection for low back strain 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed May 1988 RO rating decision denied the 
claim for service connection for low back strain on the basis 
that there was no competent evidence of a back condition.

2.  Additional evidence submitted since May 1988, on the 
issue of service connection for low back strain, bears 
directly and substantially upon the issue of service 
connection, is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.




CONCLUSIONS OF LAW

1.  The RO's May 1988 decision denying service connection for 
low back strain is final.  38 U.S.C.A. § 4005(c) (1982); 
38 C.F.R. §§ 3.104(a), 3.160(d), 19.129(a) (1987).

2.  The evidence added to the record subsequent to the RO's 
May 1988 rating decision denying service connection for low 
back strain is new and material; the claim is reopened.  
38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to establish service connection for low 
back strain.  He contends that he injured his back in August 
1964 while unloading a truck in Korea, at which time a 55 
gallon oil drum slipped and fell on him.  The veteran reports 
being hospitalized for approximately four days and receiving 
outpatient treatment for several weeks thereafter.  The 
veteran also reports re-injuring his back in 1965 while in 
Berlin, Germany, and receiving treatment over the next two 
years.  See April 1988 and May 1997 statements in support of 
claim.  The RO declined to reopen the claim and continues the 
denial of a previous final decision.  The Board has an 
obligation to make an independent determination of its 
jurisdiction regardless of findings or actions by the RO.  
Rowell v. Principi, 4 Vet. App. 9, 15 (1993); Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 
1996).  

A decision issued by the St. Petersburg, Florida, RO in May 
1988 denied the claim for entitlement to service connection 
for back condition as no back condition had been found on the 
last examination.  The RO notified the veteran of this 
decision by letter dated June 9, 1988, but the veteran did 
not file a timely appeal.  See 38 U.S.C.A. § 4005(c) (1982); 
38 C.F.R. § 19.129 (a) (1987) (a Notice of Disagreement (NOD) 
shall be filed with the agency of original jurisdiction 
within one year from the date that the agency mails notice of 
the determination).  An unappealed determination of the 
agency of original jurisdiction is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a) (2005).

The veteran filed a claim to reopen in May 1997, and this 
appeal ensues from the RO's December 1997 rating decision, 
which declined to reopen the claim and continued the previous 
denial of service connection for low back strain.  As a 
general rule, once a claim has been disallowed, that claim 
shall not thereafter be reopened and allowed based solely 
upon the same factual basis.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2005).  If the claimant can thereafter 
present new and material evidence, however, then the claim 
shall be reopened and the former disposition of the claim 
shall be reviewed.  38 U.S.C.A. § 5108 (West 2002).  

As the claim was filed before August 2001, new and material 
evidence is defined as evidence not previously submitted to 
agency decision-makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the claim.  38 C.F.R. § 3.156(a).  If VA determines 
that the evidence is new and material, it may then proceed to 
evaluate the merits of the claim based on the entire record, 
after ensuring that the duty to assist has been fulfilled.  
In order for evidence to be sufficient to reopen a previously 
denied and final claim, it must be both new and material.  If 
the evidence is not material, the inquiry ends and the claim 
cannot be reopened. 

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).  

Evidence before the RO in May 1988 included the veteran's 
service medical records, which indicate that the veteran was 
seen in December 1967 with constant, throbbing pain in the 
lumbar area of his back, which had plagued him for a few 
weeks.  The veteran could remember no trauma or strenuous 
exercise that could have caused the condition.  The examiner 
noted that the veteran had a mild lumbosacral strain with 
spasm of the paraspinous muscle.  The veteran was diagnosed 
with mild lumbosacral strain.  See December 1967 health 
record from McNair Dispensary.  

Evidence of record since the RO's 1988 decision includes both 
VA and private medical records and examinations not of record 
in 1988, which are thus considered new.  The VA records, 
dated between July 1996 and July 2005, reflect that the 
veteran has continued to seek treatment for lower back pain.  
Private treatment records from Dr. Richeson and Dr. Lipnick, 
dated between July 1980 and December 2000, also reflect 
ongoing treatment, both for lumbar back spasms and for 
degenerative disc disease (DDD).  This evidence suggests the 
presence of a chronic back condition, and cures the previous 
evidentiary defect at the time of the RO's 1988 decision, as 
it provides evidence of a back condition.  As such, it is 
also material.  Having found that new and material evidence 
has been presented since the last final denial of the claim, 
the claim of entitlement to service connection for low back 
strain is reopened for review of the claim on the merits.  

For the reasons discussed below, additional development of 
the evidence is needed to decide the reopened claim.


ORDER

The claim for service connection for low back strain is 
reopened.  To this extent only, the appeal is granted.


REMAND

The veteran seeks service connection for low back strain and 
for lumbar disc disease, and makes the same contentions 
regarding both claimed diagnoses.  The RO denied service 
connection for disc disease, L3-4, L4-5, L5-S1 on the basis 
that there was no evidence the condition occurred in, or was 
caused by, service.  See December 1997 rating decision.  

Evidence of record indicates that the veteran has been seen 
frequently with complaints of lower back pain.  See medical 
records from Dr. Richeson dated July 1980 to February 1990, 
January to March 1997, and January 1998 to June 2000; medical 
records from Dr. Lipnick from August to December 2000; VA 
outpatient treatment records from July 1996 to August 1997, 
and August 1999 to July 2005.  
The veteran was diagnosed with sciatica, L5 subluxation and 
multiple level DJD.  See January 1997 medical record from Dr. 
Richeson.

The veteran underwent VA compensation and pension (C&P) spine 
and general medical examinations in February 2005.  Both 
examiners reviewed the veteran's claims folder.  The medical 
opinion in the spine examination report suggests that the 
veteran's lumbar disc disease is a result of in- service 
trauma sustained when an oil drum fell on the veteran, but it 
is vague and is, therefore, inadequate.  In light of the 
foregoing, fundamental fairness to the veteran warrants a VA 
C&P examination specifically designed to elicit an opinion on 
etiology, or medical causation, as to the claimed lumbar disc 
disease.  The appellant is hereby notified that it is the 
appellant's responsibility to report for the examination and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2005).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA treatment 
records since July 2005.

2.  Schedule the veteran for an 
examination to ascertain the current low 
back disability diagnosis or diagnoses 
and whether they are related to or 
increased by a disease, injury or event 
during active service.  For each low back 
diagnosis, the examiner should indicate 
whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) that the diagnosed disability is 
related to service.  The examiner should 
explain the reason(s) for the opinion(s). 
The veteran's claims folder and a copy of 
this remand should be available to the 
examiner.  

3.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


